--------------------------------------------------------------------------------

Exhibit 10.5
 
SECURITY AGREEMENT
 
This Security Agreement made and entered into this 30th day of April, 2012,
between WILLIAM L. SHREWSBURY of 9413 Collier Road, Catlettsburg, KY 41129
(“Lender”) and TX HOLDINGS, INC., a Georgia corporation authorized to do
business in and doing business in the Commonwealth of Kentucky, of 12080
Virginia Boulevard, Ashland, KY 41102 (“Debtor”).
 
WITNESSETH:
 
WHEREAS, by resolution of the Board of Directors of Debtor approved December 10,
2011, Debtor has requested that Lender provide certain financing to Debtor to be
secured by the granting of a security interest in Debtor’s assets, and
 
WHEREAS, Lender has provided certain financing in consideration of Debtor’s
agreement to grant a security interest in Debtor’s assets to secure the debt
arising from Lender’s providing said financing; and
 
WHEREAS, Lender has to date loaned the following sums to Debtor:

     
$100,000
on
December 12, 2011
     
$100,000
on
December 16, 2011
     
$200,000
on
December 29, 2011
     
$200,000
on
January 6, 2012
     
$150,000
on
January 20, 2012
     
$    2,000
on
February 27, 2012
     
$  10,000
on
February 28, 2012
     
$150,000
on
March 26, 2012
     
$150,000
on
April 10, 2012


 
 

--------------------------------------------------------------------------------

 
 
for a total of ONE MILLION SIXTY-TWO THOUSAND and NO/100 DOLLARS
($1,062,000.00); and
 
WHEREAS, Debtor may request that Lender make additional advances to Debtor and
Lender may choose to make additional advances to Debtor in accordance with the
Revolving Promissory Demand Note (“Note”) of even date:
 
NOW, THEREFORE, for the purpose of further documenting the granting of the
security interest in and to the Debtor’s assets, and for other valuable
consideration, the receipt and sufficiency of which is acknowledged, and in
consideration of Lender’s having extended certain financial accommodations to
Debtor, and to induce Lender, at his option, to extend additional financial
accommodations to or for the account of Debtor, with or without additional
security, Debtor has executed the Note of even date payable to Lender; and, as
security for the obligations of Debtor under said Note of even date herewith,
and under this Security Agreement, Debtor hereby grants to Lender a security
interest in and a continuing security interest in: all money, goods, equipment,
inventory, instruments, securities, documents, chattel paper, accounts, accounts
receivable, proceeds, advance payments, general intangibles, credits, bank
accounts, deposits, claims, demands and any other property, rights and interests
of Debtor, including the proceeds, products and accessions of the same, owned by
Debtor or in which Debtor has an interest or in which Debtor hereafter acquires
an interest. The right is granted to Lender, at his discretion, to file one or
more financing statements under the Uniform Commercial Code of the Commonwealth
of Kentucky naming Debtor as debtor and Lender as secured party, and indicating
in the statement the types or describing the items of security specified in this
agreement. Without the prior written consent of Lender, Debtor shall not file or
authorize or permit to be filed in any jurisdiction any such financing or like
statement in which Lender is not named as the sole secured party. Lender shall
not be required to take any action to preserve any rights against prior parties
to any of the security.

 
 

--------------------------------------------------------------------------------

 
 
1.
REMEDIES ON DEFAULT

 
In the event of default under this Security Agreement, the Note, or any other
obligation of Debtor to Lender, Debtor shall, at the request of Lender, assemble
the security at such place or places as Lender designates in his request. Lender
shall have the rights and remedies with respect to the security of a secured
party under the Uniform Commercial Code of Commonwealth of Kentucky and all
other applicable law. In addition, with respect to the security, or any part of
the security, that shall then be or shall subsequently come into the possession
or custody of Lender or any of his agents, Lender may sell or cause to be sold,
in one or more sales or parcels, at such price as Lender may deem best and for
cash or on credit or for future delivery, without assumption of any credit risk,
all or any of the security (including any further collateral furnished under
Section B), at public or private sale, without demand of performance or notice
of intention to sell or of time or place of sale (except such notice as is
required by applicable statute and cannot be waived), and Lender or any other
person may be the purchaser of any or all of the security so sold and
subsequently hold the same absolutely, free from any claim or right of
whatsoever kind, including any equity of redemption, any such demand, notice or
right and equity being waived and released. Lender shall be deemed to have
possession of any of the security in transit to or set apart for it, or to or
set apart for any of his agents.

 
 

--------------------------------------------------------------------------------

 


2.
FURTHER COLLATERAL

 
Debtor shall be obligated, on demand, to furnish such further collateral or to
make such payments on account of Debtor’s liabilities under this Security
Agreement as Lender shall request. Lender will hold such further collateral as a
part of the security for the obligations secured by this instrument, and Debtor
shall remain liable for the amount of the guaranteed obligations, and the
interest on the same and costs and expenses.
 
This instrument has been executed at the place and on the date first above
mentioned.

       
LENDER:
     
WILLIAM L. SHREWSBURY
     
/s/ William L. Shrewsbury
 
William L. Shrewsbury
     
DEBTOR:
     
TX HOLDINGS, INC., a Georgia
 
corporation
     
By
/s/ Richard Novack
   
Richard Novack
 
Its President